Citation Nr: 0732904	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-36 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1957 to 
December 1960.  The appellant is advancing this appeal as his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
April 2004.  A statement of the case was issued in July 2004, 
and a substantive appeal was received in October 2004.


FINDINGS OF FACT

1.  The veteran died in January 1996; the death certificate 
lists the immediate cause of death as pancreatic cancer due 
to liver and bone metastases.

2.  At the time of the veteran's death, service connection 
was not in effect for pancreatic cancer, and liver and bone 
metastases.

3.  The disability that caused the veteran's death was not 
manifested during the veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
veteran's service.

CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The September 2003 VCAA letter 
effectively notified the appellant of the evidence needed to 
substantiate her claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the September 2003 VCAA letter notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  She was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the September letter was sent to the appellant prior 
to the January 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
service connection for the veteran's cause of death, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided a September 2003 VCAA letter with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection.  The appellant has also 
been provided with an April 2006 notice of the types of 
evidence necessary to establish a disability rating for his 
disability claim and the effective date of the disability in 
the April 2006 supplemental statement of the case.  Another 
supplemental statement of the case was issued in May 2007.

The Board further notes that the status of the appellant's 
husband as a veteran has never been contested. VA has 
adjudicated the appellant's claim based on her husband's 
status as a veteran as defined by 38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with her claim.

Analysis

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As noted above, the veteran died veteran died in January 
1996, and his death certificate lists the immediate cause of 
death as pancreatic cancer due to liver and bone metastases.  
At the time of the veteran's death, service connection was 
not in effect for pancreatic cancer, and liver cancer and 
bone metastases.

The Board notes that the service medical records are negative 
for complaints of pancreatic cancer, and liver and bone 
metastases.  There is also no post-service medical record 
pertaining to pancreatic cancer, and liver and bone 
metastases until many years after discharge.  The veteran's 
December 1957 entrance examination and October 1960 exit 
examination showed that the veteran's endocrine system, 
digestive system, and musculoskeletal system were clinically 
evaluated as normal.  Pancreatic cancer, and liver and bone 
metastases were not noted at the time of the examinations.  
In addition, in his contemporaneous medical histories for 
both examinations, the veteran expressly denied by checking 
the appropriate box that he had or ever had tumor, growth, 
cyst, or cancer.  Various VA clinical records from 1995, 35 
years after service, show biopsies performed on the veteran's 
pancreas and liver.

Moreover, there is no competent evidence in the record 
suggesting a casual link between the veteran's pancreatic 
cancer, liver and bone metastases, and his service.  The 
Board is thus presented with an evidentiary record which does 
not show that the cause of death manifested in service, or 
within the presumptive periods.

The appellant's main contention is that the cancer was caused 
by exposure to Agent Orange working with big guns and gun 
powder.  As proof, the appellant submitted a January 2004 
article from the associated press reporting an increase risk 
of prostate cancer among Air Force Vietnam veterans who 
sprayed Agent Orange from 1962 to 1971.  She also submitted a 
statement from a friend who stated that he knew that the 
veteran served in Vietnam.  Under certain circumstances, 
service connection for specific diseases, including prostate 
cancer, may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  A veteran who 
served in Vietnam during the period beginning January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service.  The Veteran's DD Form 214 
shows discharge from service in December 1960.  Therefore, 
assuming for the sake of argument that the veteran may have 
had service in Vietnam, the period of his service does not 
raise any presumption of herbicide exposure.   See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, in September 2003, the RO sent 
a request for verification of exposure to herbicides, but an 
October 2003 response was that there was no record of such 
exposure. 

Based on the totality of the evidence of record, the Board 
finds that service connection for the veteran's cause of 
death is not warranted.  There is no competent evidence of 
either pancreatic cancer, liver metastases, or bone 
metastases in service, and the service incurrence cannot be 
presumed because there is no evidence within one year after 
service.  The criteria for service connection based on the 
presumption of exposure to herbicide have also not been met 
in this case.   

The Board sympathizes with the appellant for her loss.  
However, the preponderance of the evidence is against a 
finding of a link between the veteran's cause of death and 
his service.  Thus, the appellant's claim must be denied.  
See Ruiz v. Gober, 10 Vet. App. 352 (1997).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable. See 38 
U.S.C.A § 5107 (West 2002).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


